DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2015/055039 filed 07/03/2015, which claims benefit of Application No. PCT/IB2014/002275, filed 07/03/2014, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 27-31, 34, and 36 under 35 U.S.C. § 103 over Futamura (JP-2013227653, using U.S. 2015/0101712 for citation) in view of Morris (Morris, J. W., Jr. The influence of grain size on the mechanical properties of steel, report, May 2001; Berkeley, California, University of North Texas Libraries, UNT Digital Library, https://digital.library.unt.edu; crediting UNT Libraries Government Documents Department) have been fully considered but they are not persuasive. 
Applicant argues that Futamura focuses on bainite and merely discloses tempered martensite as a side effect that does not have any negative impact of the process of Futamura, and further cites paragraph [0106] of Futamura. The examiner is not persuaded by this argument and respectfully points out that within paragraph [0059] Futamura teaches “In the invention, the area fraction of the bainite includes area of tempered martensite as described later.” Further, within paragraph [0062] Futamura explicitly teaches “The low-temperature-region-formed bainite cannot be distinguished from the tempered martensite even by microscopic observation. In addition, the low-temperature-region-formed bainite and the tempered martensite have influence on steel properties at substantially the same level”. Futamura distinguishes between high temperature formed bainite and low temperature formed bainite/martensite within paragraph [0060], specifically “The invention is characterized in that the bainite is composed of a composite structure of the high-temperature-region formed bainite and the low-temperature-region formed bainite having higher strength than the high-temperature-region formed bainite”. This idea is also known within the art and is supported by several sources - for example Schade (Schade, Christopher T. et al. “MICROSTRUCTURE AND MECHANICAL PROPERTIES OF A BAINITIC PM STEEL.” (2015)) teaches a study into the microstructure and mechanical properties of bainitic steels of which also discusses the similarities between martensite and lower bainite, and the stark differences between lower bainite and upper bainite. Specifically Schade teaches a series of samples that were processed in such a way to have no lower bainite and martensite and only upper bainite, samples that have only martensite (e.g., see Table II, page 8). It can be observed within Figures 4(a)-4(d) (page 9) that the samples that have either 100% martensite, or a mixture of martensite and lower bainite achieve a relatively similar profile with respect to the properties analyzed within the study, whereas there is clearly a stark difference in the samples that possess ~100% upper bainite. In fact, Schade teaches this concept by reciting “The other significant finding (when looking at the ultimate tensile strength) is that the mixed microstructure (CR2 and CR3) performs nearly the same as the fully martensitic steel that is austenitized and oil quenched (page 10, paragraph 2). 
Alternatively or in addition to, the examiner points to MacKenszie (MacKenzie, D. Scott, et al. “D. Scott Mackenzie, Ph.d., FASM.” Gear Solutions Magazine Your Resource to the Gear Industry, 9 Oct. 2018, https://gearsolutions.com/departments/hot-seat/the-time-temperature-transformation-curve/). MacKenzie teaches a review of the martensite, upper bainite, and lower bainite phases. MacKenzie teaches “Two different morphologies of bainite were observed: upper bainite that formed just below pearlite, and lower bainite which forms at just above the Ms temperature. It is very similar to tempered martensite in terms of hardness and toughness” (page 4, paragraph 4). 
The examiner understands that lower bainite and martensite are not literally identical - however the examiner is asserting that in light of the teachings of, for example Futamura, Schade, and MacKenzie, the similarity in the chemical structure, composition, utility, and function, of lower bainite and martensite are so close that it would have been obvious to one of ordinary skill to expect them to have similar properties regardless of relative amounts of one to the other. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (See MPEP 2144.09(I)). 
As such, one of ordinary skill would have understood and appreciated that based of the disclosure of Futamura, the lower temperature formed bainite and the tempered martensite are virtually indistinguishable from one another, and further that higher strength is achieved by these phases. Therefore, Futamura teaches a martensite fraction (martensite plus lower temperature formed bainite) of at least 65%. 
Applicant argues that not a single coated sheet in Futamura that includes a tensile strength of at least 1180 MPa. The examiner is unpersuaded by this argument and respectfully points out the rejections rely on the entire disclosure of Futamura and what one of ordinary skill in the art would have reasonably understood from the disclosure, not solely on examples within the disclosure. In the present instance, Futamura discloses method steps that are identical or substantially identical to the claimed invention. Specifically, Futamura teaches annealing the sheet at an annealing temperature higher than the Ac3 temperature for a time of 50 seconds or more (paragraph [0093]). Futamura teaches quenching a sheet by cooling it down to a quenching temperature between 300°C and 400°C (paragraph [0093]). Futamura teaches cooling at a cooling speed sufficient to obtain a final structure consisting of martensite, bainite, and austenite just after quenching such that the final structure consists of martensite, bainite, and austenite (paragraph [0017]). Futamura teaches heating the sheet up to a partitioning temperature between 400°C and 540°C and maintaining the sheet at this temperature for a partitioning time of 50 seconds or more (paragraph [0093]). Futamura teaches hot dip coating the sheet (paragraph [0139]; Instant Specification, page 2, lines 7-19). Futamura does not explicitly teach the final step of cooling the sheet down to room temperature, however this step is a necessary step within any steel production process. Thus the reference is considered to necessarily carry out a final step of cooling the steel sheet to room temperature. Therefore, the methodology of Futamura is considered to be substantially similar if not identical to the steps disclosed by applicant within page 2 of the Instant Specification. Futamura teaches the aforementioned methods being applied to a steel composition that overlaps that of the claimed invention (e.g., paragraphs [0017], and [0019] of Futamura; Claims 27-29 of the Instant Specification) with the desire to produce identical or substantially identical microstructures (e.g., paragraphs [0059]; [0073] of Futamura). Furthermore, Futamura’s steels possess overlapping properties, elongation, and hole expansion ratio (e.g., paragraphs [0001]; [0162] of Futamura; Instant Specification, page 1, lines 31-33). Thus, one of ordinary skill in the art would have expected the tensile strength of Futamura’s coated steel sheets to cover the same values as those recited within the claims.
In the alternative, if considering the combination with Morris - the examiner respectfully points out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The applicant arguers that the cited references do not disclose “wherein the bainite has an average grain size of 10 µm or less and the martensite has an average block size of 10 µm or less”. The examiner is not persuaded by this argument and points out that it is a well-established and understood aspect of metallurgy that the primary processing aspects affecting grain size (aside from the initial starting size of the grains) are temperature and time from a thermodynamic viewpoint. Futamura discusses this phenomena within paragraph [0096] for instance, e.g., “However, excessively long soaking time results in large grain size of austenite, and tends to degrade workability. Hence, the soaking time is preferably 500 sec or less”. Furthermore, with respect to the argument that the combination with Morris is non-enabling - the examiner points out that Futamura teaches every aspect of the process whereas Morris is relied upon to teach why one of ordinary skill would then manipulate the processing features within Futamura to produce a steel sheet wherein the bainite has an average grain size of 10 µm or less and the martensite has an average block size of 10 µm or less.  

Claim Interpretation
Regarding Claim 27, the claim recites “wherein the bainite has an average grain size of 10 µm or less and the martensite has an average block size of 10 µm or less”. Thus, the examiner notes that while the amendment to the claim is proper, the different structural denotations (e.g., grain and block) may be confusing to some and wishes to clarify on the record what these terms are interpreted to mean in light of the specification and prior art. 
With respect to the specification, it appears that the applicant makes no delineation between the two terms as in all areas of the spec where the term is recited it is recited as “the average size of the grains or blocks of martensite and bainite is preferably of 10 µm or less” (page 3, line 15; page 5, line 27; page 7, line 8). 
With respect to the prior art, the examiner is relying on Morsdorf as an evidentiary reference (Morsdorf, L., et al. “Multiple Mechanisms of Lath Martensite Plasticity.” Acta Materialia, vol. 121, 2016, pp. 202–214). Morsdorf evidences that “Since martensite blocks are separated by high angle grain boundaries restricting slip transmission, the effective grain size in martensitic microstructure is usually defined as the block size” (page 203, column 1, paragraph 2). 
Thus it appears that both the applicant and the prior art use the terms “grain size” and “block size” synonymously. As such the examiner will do so as well. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Futamura (JP-2013227653, using U.S. 2015/0101712 for citation, previously cited) in view of Morris (Morris, J. W., Jr. The influence of grain size on the mechanical properties of steel, report, May 2001; Berkeley, California, University of North Texas Libraries, UNT Digital Library, https://digital.library.unt.edu; crediting UNT Libraries Government Documents Department, previously cited). 

Regarding Claims 27-29, Futamura teaches a method for manufacturing a high-strength cold-rolled steel sheet with outstanding workability (abstract). Futamura teaches a coated (e.g., see paragraphs [0125], and [0137]-[0145]) steel sheet having a chemical composition including (i.e., comprising) the chemical composition shown below within Table I (paragraphs [0017], and [0019]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 (I). 
Futamura teaches a structure consisting of retained austenite, martensite, and bainite (paragraph [0017]). Specifically, Futamura teaches a structure consisting of martensite, bainite, and austenite just after quenching such that the final structure consists of between 3% and 20% austenite (paragraph [0073]), and 70% or greater of bainite and martensite (i.e., tempered martensite) (paragraph [0059]). See MPEP § 2144.05 (I). Additionally, the examiner would like to point out that Futamura teaches away from the microstructure including ferrite (e.g., Futamura explicitly teaches away from ferrite within paragraphs [0038], [0039], [0052], [0055], [0081], and [0114]).
With respect to the limitation of the martensite content being at least 65%, the examiner points out the following. Futamura teaches the area fraction of the bainite includes the area fraction of martensite as well (paragraph [0059]). Futamura teaches the low-temperature region formed bainite cannot be distinguished from the tempered martensite even by microscopic observation. In addition, the low temperature region formed bainite and the martensite have influence on steel properties at substantially the same level. Therefore the low temperature region formed bainite and the tempered martensite may be collectively referred to as “low temperature region formed bainite” (paragraph [0062]). The high-temperature region formed bainite and the low temperature region formed bainite may be distinguish in any manner without limitation (paragraph [0066]). Further Futamura teaches when an area fraction of the high temperature region formed bainite in the entire microstructure is denoted as “a”, and when a total area fraction of the low temperature region formed bainite and the tempered martensite (i.e., the low temperature region formed bainite, etc.) in the entire microstructure is denoted as “b”, each of a and b must satisfy 20% to 80% (paragraph [0068]). Thus, one of ordinary skill would readily understand and appreciate that Futamura teaches a range within the aforementioned microstructural limits, a microstructure that possesses a martensite content of at least 65% must exist. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Futamura teaches at least one face of the coated steel sheet including a metallic coating (paragraph [0139]). Futamura teaches a tensile strength of at least 980 MPa (paragraph [0001]), a total elongation of 14% or more (paragraph [0162]), and a hole expansion ratio of 40% or more (paragraph [0162]). 
However, Futamura is silent regarding a yield strength value, the bainite having an average grain size of 10 µm or less, and the martensite having an average block size of 10 µm or less. The examiner points out that it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or processes, and possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent. Such finding establishes a prima facie case of anticipation or obviousness. See MPEP 2112.01. 
In the present instance, Futamura discloses method steps that are identical or substantially identical to the claimed invention. Specifically, Futamura teaches annealing the sheet at an annealing temperature higher than the Ac3 temperature for a time of 50 seconds or more (paragraph [0093]). Futamura teaches quenching a sheet by cooling it down to a quenching temperature between 300°C and 400°C (paragraph [0093]). Futamura teaches cooling at a cooling speed sufficient to obtain a final structure consisting of martensite, bainite, and austenite just after quenching such that the final structure consists of martensite, bainite, and austenite (paragraph [0017]). Futamura teaches heating the sheet up to a partitioning temperature between 400°C and 540°C and maintaining the sheet at this temperature for a partitioning time of 50 seconds or more (paragraph [0093]). Futamura teaches hot dip coating the sheet (paragraph [0139]; Instant Specification, page 2, lines 7-19). 
Futamura does not explicitly teach the final step of cooling the sheet down to room temperature, however this step is a necessary step within any steel production process. Thus the reference is considered to necessarily carry out a final step of cooling the steel sheet to room temperature. Therefore, the methodology of Futamura is considered to be substantially similar if not identical to the steps disclosed by applicant within page 2 of the Instant Specification. Futamura teaches the aforementioned methods being applied to a steel composition that overlaps that of the claimed invention (e.g., paragraphs [0017], and [0019] of Futamura; Claims 27-29 of the Instant Specification) with the desire to produce identical or substantially identical microstructures (e.g., paragraphs [0059]; [0073] of Futamura). Furthermore, Futamura’s steels possess overlapping properties, such as tensile strength, elongation, and hole expansion ratio (e.g., paragraphs [0001]; [0162] of Futamura; Instant Specification, page 1, lines 31-33). Thus, one of ordinary skill in the art would have expected the yield strength of Futamura’s steel sheets to cover the same values as those recited within the claims, and the bainite and martensite have identical grain and/or block sizes as those recited within the claims.
In an alternative argument to the limitations of “the bainite having an average grain size of 10 µm or less, and the martensite having an average block size of 10 µm or less” the examiner points to Morris. Morris teaches a study into the influence of grain size on the mechanical properties of steel (abstract). Morris teaches that the influent of grain size on the mechanical properties of steel is most commonly expressed using that Hall-Petch relationship, and that values of typical mechanical properties increase with the reciprocal root of the grain size (page 1, Introduction). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futamura with the concepts of Morris with the motivation to reduce the bainite grain size and the martensite block size to at least 10 µm or less as this has been shown to increase mechanical properties. 
Table I – The composition of instant claims 27-29 compared to the teachings of Futamura (U.S. 2015/0101712).
Ref.
CWt %
SiWt %
MnWt %
CrWt %
AlWt %
FeWt %
Claim 27
0.15 - 0.25
1.2 - 1.8
2.1 - 2.3
0.10 - 0.25
≤ 0.5
Bal.
Claim 28
0.17 - 0.21
-
-
-
-
-
Claim 29
0.15 - 0.25
1.3 - 1.6
-
-
-
-
Futamura
0.10 - 0.30
1.0 - 3.0
1.5 - 3.0
> 0%, ≤ 1.0
0.005 - 3.0
Bal.


Regarding Claim 30, Futamura teaches at least one face including a metallic coating being galvanized (paragraph [0139]). 
Regarding Claim 31, Futamura teaches at least one face including a metallic coating being galvannealed (paragraphs [0122], and [0140]). 
Regarding Claim 34, Futamura is silent to the average grain size of the retained austenite. However, Futamura teaches “Specifically, since the microstructure of the cold rolled steel sheet of the invention is composed of a mixed structure of bainite, retained γ, and tempered martensite, if grain size of untransformed austenite is large, size of a composite unit of the bainite phase becomes large and phase size is varied, which leads to non-uniform deformation and local strain concentration, and consequently workability is difficult to be improved. It is therefore effective that the average circle equivalent diameter D of the prior γ grains is controlled to be 20 μm or less to reduce macroscopic non-uniformity in order of several tens of micrometers. The average circle-equivalent diameter D of the prior y grains is more preferably 15um or less, and most preferably 10 um or less” (paragraph [0090]). Thus, it would have been obvious to control the average grain size of the retained austenite to be 5 µm or less to avoid non-uniform deformation and local strain concentration, and consequently difficult to be improved workability as Futamura teaches that smaller average grain sizes leads to better properties.
Regarding Claim 36, Futamura teaches a structure consisting of 3% to 20% of retained austenite (paragraph [0073]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05(I).

Claims 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Futamura (JP-2013227653 using U.S. 2015/0101712 for citation, previously cited) as applied to claim 27, and further in view of Wakitani (JP-2009173959, previously cited).

Regarding, Claim 32 and Claim 33, Futamura is relied upon for the reasons given above in addressing claim 27, however Futamura is silent to the carbon content within the retained austenite. 
Wakitani teaches a low alloy, high-strength steel sheet having both high-strength and good workability comprising the composition shown below in Table II (abstract, paragraph [0015]). Furthermore, Wakitani teaches a retained austenite phase having a carbon concentration of 0.9% or more (paragraph [0014]). Wakitani teaches that as a result of this feature, the retained austenite can be metastable at room temperature and induce transformation due to deformation (paragraph [0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Futamura with the concepts of Wakitani with the motivation of producing a high-strength steel sheet having a retained austenite phase that is metastable at room temperature and can induce transformation upon deformation.
Regarding, Claim 34, in an alternative to the argument given above in view of Futamura, the examiner presents Futamura in view of Wakitani. Wakitani teaches aforementioned steel sheet contains an abundant amount of retained austenite phase of which provides the steel with the potential to carry out complicated processing (i.e., formability) (paragraph [0019]). Furthermore, Wakitani teaches the retained austenite phase has an average particle (e.g., grain) size of at least 5 µm or less (Figure 4, paragraph [0048]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futamura with the concepts of Wakitani of produce a steel sheet having an abundant amount of retained austenite with an average grain size of less than 5 µm with the motivation of provide the steel sheet with both high-strength, and formability. 
Regarding Claim 36, in an alternative to the argument given above in view of Futamura, the examiner presents Futamura in view of Wakitani. Wakitani teaches an example in which the structure includes a retained austenite phase in an amount of 7.8% (Paragraph [0048]). See MPEP § 2144.05(I). Wakitani teaches steel sheets containing retained austenite have extremely good ductility and formability (Paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Futamura with the concepts of Wakitani with the motivation of producing a steel sheet having good ductility and formability.

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735